Case 4:19-cv-00507-ALM Document 80-1 Filed 04/27/20 Page 1 of 4 PageID #: 1182




                           EXHIBIT 1
        Case 4:19-cv-00507-ALM Document 80-1 Filed 04/27/20 Page 2 of 4 PageID #: 1183


Leito IV, James V.

From:                              Tarpley, Philip
Sent:                              Wednesday, April 8, 2020 4:55 PM
To:                                bdunne@bathaeedunne.com; yavar@bathaeedunne.com; Andrew Lorin; Michael
                                   Pomerantz; Andrew Williamson; Andrew Wolinsky; Melissa Giger;
                                   ederieux@capshawlaw.com; Heidi Peterson; Farrell, Thomas M.; Schmalzbach, Brian D.;
                                   Hatch, Benjamin L.; clydesiebman@siebman.com; elizabethforrest@siebman.com
Cc:                                Swartzendruber, Michael; Fagelman, Jason; Leito IV, James V.; Young, Geraldine W.
Subject:                           Earl: Discovery Correspondence


Counsel, please see the correspondence below from Mike Swartzendruber and Tom Farrell. Thank you.

Philip Tarpley | Associate
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201-7932, United States
Tel +1 214 855 8152 | Fax +1 214 855 8200
philip.tarpley@nortonrosefulbright.com

NORTON ROSE FULBRIGHT
Law around the world
nortonrosefulbright.com

Dear Yavar, Brian, Andrew, and Michael:

Plaintiffs have not produced any documents in over four months (since November 15, 2019). Nor have Plaintiffs indicated
that additional document productions are forthcoming. Southwest and Boeing thus write to identify multiple deficiencies
in Plaintiffs’ document production.

First, as noted in the Joint Report [Docket No. 43], Plaintiffs have not yet produced documents that show travel
information for all named Plaintiffs or that would allow Southwest to locate their travel information. In particular,
Defendants have seen no travel information for the following named Plaintiffs: Muhammad Muddasir Khan, Timothy
Blakey, Jr., or Stephanie Blakey. Please supplement your production immediately to include all travel information for those
Plaintiffs. We have also noticed that you produced travel information for individuals not named as Plaintiffs: Deveire
Dunbar, Jade Melton, and Katrina Esqueda. These individuals have not been identified in Plaintiffs’ disclosures as persons
with knowledge of relevant facts. Please amend your disclosures if necessary to identify these persons, including the
subject matter of their relevant knowledge.

Second, and also as noted in the Joint Report, Plaintiffs’ travel arrangements and travel decision‐making processes are
directly relevant to the claims and defenses in this case. Please produce the following information for all named Plaintiffs:

    1. All information concerning their purchases of flights on Southwest Airlines and American Airlines;
    2. All documents evidencing or relating to their purchase of flights (including, e.g., receipt, expense reports, and
       travel records held by Plaintiffs’ employers or businesses);
    3. Communications of Plaintiffs and/or their agents with third parties (including but not limited to Southwest or
       Boeing, and their respective agents; government agencies; consumer groups; news media; and social media)
       concerning MAX 8 aircraft;
    4. Communications of Plaintiffs and/or their agents with third parties (including but not limited to Southwest or
       Boeing, and their respective agents; government agencies; consumer groups; news media; and social media)
       concerning the flight purchases at issue and/or any potential alternative travel arrangements;

                                                             1
       Case 4:19-cv-00507-ALM Document 80-1 Filed 04/27/20 Page 3 of 4 PageID #: 1184
    5. Communications (including but not limited to emails and text messages) sent or received by Plaintiffs at any time
        that relate in any way to Southwest, Boeing, MAX 8 aircraft, or the flights at issue;
    6. Communications, documents, or information related to Plaintiffs’ knowledge of the MAX 8 aircraft;
    7. All statements by Southwest or Boeing, or their respective agents, relating to MAX 8 aircraft that Plaintiffs
        reviewed prior to their flight purchases;
    8. All statements by Southwest or Boeing, or their respective agents, relating to MAX 8 aircraft that support Plaintiffs’
        claims in the Earl case;
    9. Communications, documents, or information related to Plaintiffs’ knowledge of the Lion Air and Ethiopian Airlines
        crashes;
    10. Communications, documents, or information related to Plaintiffs’ views on airline safety;
    11. Communications, documents, or information concerning the existence and viability of alternative means of travel
        at the time of Plaintiffs’ purchase of flights on Southwest and American Airlines;
    12. Documents concerning Plaintiffs’ allegation that Southwest and Boeing had specific knowledge or notice of the
        alleged Design Defects, as defined in the Complaint;
    13. Documents, videos, photographs, or other materials regarding Southwest, Boeing, MAX 8 aircraft, or Plaintiffs’
        flight purchases that were posted at any time to a social media outlet, website, or blog with which any Plaintiff
        maintained a profile or user account.

Third, please provide copies of the named Plaintiffs’ driver’s licenses, official state identification cards, and/or US Passports
containing their dates of birth. We need birth dates, which Southwest previously requested, to verify their identities and
statuses as Southwest customers.

Fourth, to certify a class, Plaintiffs have the burden to prove, among other things, adequacy of representation, including
adequacy of class counsel. Plaintiffs and their counsel “must demonstrate the present ability to finance the litigation and
the cost of notice.” Tijerina v. Phillip Morris, Inc., No. CIV. A. 2:95‐CV‐120‐J, 1996 WL 885617, at *3 (N.D. Tex. Oct. 8, 1996).
Recent news reports related to financial and other improprieties at Pierce Bainbridge Beck Price & Hecht LLP—including
allegations that the firm purportedly defrauded third‐party litigation funders or misused litigation funds—raise questions
as to whether Plaintiffs’ counsel have proper and sufficient resources to represent a class in this matter, and are otherwise
suitable to serve as class counsel. Under these circumstances, discovery into those subjects is appropriate and warranted.
(As used in this letter, “Pierce Bainbridge” refers to Pierce Bainbridge Beck Price & Hecht LLP, including all of its current
and former attorneys and all other iterations of that firm (e.g., any predecessor or successor firm).)

Under Eastern District of Texas local rules and case‐specific orders, Plaintiffs have the obligation to produce information
“relevant to any party’s claim or defense” and this would include an obligation to produce information that would bear
on Plaintiffs’ contention that it has the ability to finance the litigation and the cost of notice. See Order Governing
Proceedings (ECF No. 30); L. R. 26(d)(1). Southwest and Boeing therefore seek production of such information, including
but not limited to the following:

    1. All engagement letters between Plaintiffs and any of Plaintiffs’ counsel and/or their respective law firms, including
       any amendments and supplements thereto, and how such arrangements may have changed given the numerous
       attorney departures from Pierce Bainbridge and involvement of new law firms;
    2. All agreements with third‐party litigation funders or financiers concerning the Earl lawsuit or the pursuit of claims
       against Southwest and/or Boeing, including any amendments and supplements thereto;
    3. All documents indicating how Plaintiffs’ counsel intend to fund their representation of the proposed class in the
       Earl lawsuit, including through the use of third‐party litigation funders or financiers;
    4. Pierce Bainbridge’s audited financial statements for 2018 and 2019 (and any unaudited financial statements if no
       audited financial statements exist);
    5. Documents related to all allegations of financial misconduct (including misuse of funds provided by litigation
       funders or use of funds provided by litigation funders for purposes other than intended or contracted for) by
       Pierce Bainbridge or any lawyers or co‐counsel affiliated with Pierce Bainbridge in the past five years, including
       but not limited to allegations by lawyers associated with Pierce Bainbridge, by lawyers acting as co‐counsel with
       Pierce Bainbridge, and by third‐party litigation funders or financiers;

                                                               2
      Case 4:19-cv-00507-ALM Document 80-1 Filed 04/27/20 Page 4 of 4 PageID #: 1185
   6. Documents related to any payments, compensation, or benefits provided to class representatives by Pierce
       Bainbridge (including any lawyers or co‐counsel affiliated with Pierce Bainbridge in the past five years), other than
       payments, compensation, or benefits awarded pursuant to a judgment or class action settlement.
   7. Documents concerning any agreement or practice by Pierce Bainbridge (including any lawyers or co‐counsel
       affiliated with Pierce Bainbridge in the past five years) to pay, compensate, or provide benefits to class
       representatives, other than payments, compensation, or benefits awarded pursuant to a judgment or class action
       settlement.
   8. Documents related to any payments, compensation, or benefits provided by Pierce Bainbridge (including any
       lawyers or co‐counsel affiliated with Pierce Bainbridge in the past five years) to class representatives, putative
       class representatives, or putative class members in advance of any Court order authorizing such payment,
       compensation, or benefits.
   9. Documents related to complaints by litigation funders about Pierce Bainbridge and/or any attorney seeking to be
       an attorney for the putative class in this case; and
   10. Any insurance policies under which Pierce Bainbridge has sought defense or indemnification related to allegations
       of financial misconduct, as well as documents sufficient to show whether and to what extent the insurers are
       providing coverage.

Please let us know whether you will be amending your disclosures and which categories of information you will be
supplementing. We would like to have a formal meet and confer regarding any of the requested documents and/or
information that you contend are beyond the scope of disclosure.

Thank you,

Mike Swartzendruber for Southwest Airlines Co.

Tom Farrell for The Boeing Company




                                                            3
